Campbell, J.,
delivered the opinion of the Court.
The reversal of the judgment of the justice of the peace did not discharge the obligation of the bond for certiorari, which is conditioned to pay such judgment as the Circuit Court should render against the principal; and it did render judgment against the principal and surety on the bond, according to law. Code, secs. 1332, 1334, 1336:
The judgment setting aside the judgment against the principal and surety on the certiorari bond is reversed, and the judgment against both is reinstated and established as it was before it was set aside.